DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 11-13 are currently pending on the application, of which claims 1 & 12 have been amended and claims 2-10 have been canceled.
In light of the amendments to the claims all previous rejections under 35 U.S.C. 112(b).
The previous rejection to claims 1-10 appears to apply to claim 1, and thus the previous rejection still holds true when added to each other and the previous rationale will be provided. However, it is noted, that the new rejection comprises a new statutory basis.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant’s argument appears to recite teachings to each reference, with emphasis provided on the Simon (US20180092505A1) reference. Applicant states that the Simon reference does not teach the activation switch integrated into the grate and mounted to the outlet. Examiner agrees with this statement, however rejection previously provided did not assert that such matters were taught. Rather the rejection stated that spatial placement/configuration of switch appears to be a mere rearrangement of parts and would present no unexpected or substantial changes in the operation of the invention. To this extent, amended claim 1 appears to incorporate the subject matter of claims 2-10, and the rejection to those claims appears to still apply. However, the amalgamation of canceled subject matter into claim 1 presents a different grounds of rejection due to different dependencies of the previous claims in comparison with the amended claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, applicant states that the first and second container handles are mounted onto themselves (see last 3 lines). It is unclear as to how handle can be mounted onto itself. It is believed that applicant meant mounted on a lateral surface of the first and second container (as seen in Fig.1 of the instant application), and shall be interpreted thusly.
The remaining claims are rejected for their dependency on the rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20060068402A) in view of Shabtai (US20160338566A1), Bluestone (US6199565B1), Meier .
Regarding claims 1, 11, & 13, Choi discloses a washing system for cups (abstract) comprising: a cabinet (Fig.5 ref 110); a first container (Fig.5 either of ref 170 or ref 180) within an interior compartment of the cabinet (see Fig.5); a second container (Fig.5 ref 400) within an interior compartment of the cabinet and offset from the first container (see Fig.5); a collection basin (Fig.5 portion of ref 111 recessed into ref 110) recessed into a top portion of the cabinet, wherein the top surface of the cabinet defines a countertop; a dispenser (Fig.5 refs 120 & 300) mounted within the collection basin; a pump (Fig.5 ref 155) within the interior compartment; a drain (Fig.5 ref 113) integrated into the collection basin; the first container in fluid communication with the dispenser via the pump (see Page 4/7 6th-7th paragraph and Fig.5 lines from respective containers through pump and to dispensers); and the collection basin is in communication with the second container via the drain (see Fig.5 ref 410 410). The system further comprises: a clean water tube (Fig.5 line from ref 170 to ref 155 denoted ref 171, also Page 4/7 7th paragraph) connected between the first container and an inlet of the pump and the first container is in fluid communication with the pump through the water tube and inlet; a fluid transfer tube (Fig.5 ref 153) that is connected from a pump outlet to the dispenser and allows the pump to be in fluid communication with the dispenser; a dirty water tube (Fig.5 ref 410 including portion from ref 113) connected between the drain and second container; and a control circuit, defined by a controller (Fig.5 ref 140) that is located within the cabinet; a human input device (Page 4/7 14th paragraph) integrated on a side of the cabinet (Page 4/7 10th paragraph), wherein an operation panel and washing switch read on a human input device; both the pump th paragraph). Choi also discloses the system having a power supply (Page 4 12th paragraph)
Choi does not explicitly discloses the presence of rail assemblies. However, the use of rail assemblies for storage receptacles is known in the art as evidenced by Shabtai and Bluestone. Choi does not explicitly disclose the dispenser having an activation switch or a grate and is silent as to the position of the power supply and whether or not it powers a pump or just the washing apparatus. However such features would have been obvious to one of ordinary skill in the art in the art in light of the teachings of Simon. Choi does not disclose the presence of handles on a side of the container. However, the use of handles on glass washing machines is well known in the art as evidenced by Zabala. Choi does not disclose the presence of handles on the containers. However the usage of handles on containers is known in the art as evidenced by Shabtai and Gonska.
Shabtai discloses a washing apparatus for bottles (abstract) that the apparatus utilizes two removable containers (Fig.1 refs 102 & 104, [0027]). The containers are removable via sliding [0024] in order to allow for filling, emptying, and cleaning [0027]. One of the containers is utilized for clean water, and the other is utilized for waste/drained water [0027]. it is known to provide level sensors in each container in order to validate safe operation [0034]. The level sensor communicates with a controller in order to allow for control of the amount of fluid sent during the process [0037, 0039, & 0041]. Shabtai and Choi are analogous in the art of cleaning of cup shaped articles. The term handle is interpreted as any element that is capable of being grasped by a user. In this case since Shabtai discloses that the containers are slid off for emptying, filling, and cleaning, it is understood that at least some portion of the container is capable of being grasped by a user and thereby defines a handle. However assuming arguendo 
Bluestone discloses a parts washing apparatus (abstract), wherein a reservoir is utilized under a basin and the reservoir is supplied on rails (Col.5 lines 1-6) in order to allow easy removal and installation of the reservoir (Col.5 line 66 to Col.6 line 20) Both Bluestone and Choi are related as apparatuses for the washing of articles. Bluestone further shows the reservoir (Fig.4) within a housing, where it appears that the rail is mounted between the reservoir and the housing. Further, one of ordinary skill in the art knows that a parts washer is capable of washing/rising glasses. However, assuming arguendo that Bluestone does not disclose the presence of the rail between the reservoir and the housing, the following alternative explanation is provided. The feature of a rail being mounted between a cabinet and the element which is intended to slide is well known in the art, as evidenced by Meier.
Meier discloses a pull out guide for a washing appliance (abstract), for example a dishwasher [0002, 0021]. Meier further discloses a rail (Fig.4 ref 5) is mounted on a sidewall of a cabinet (see Fig.4 ref 3) for the movement of a storage receptacle (Fig.5 ref 4) into, and out of, a cabinet of a dishwasher. Meier and Choi are analogous in the art of washing apparatuses, further one of ordinary skill in the art knows that a dishwasher is capable, and frequently used for, washing of glasses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the containers Choi to provide a rail mounted on each cabinet to allow the containers to be installed and removed easily for servicing, cleaning, filling, and emptying 
Simon discloses a portable rinsing system for glasses (abstract, [0008]) that utilizes a dispenser (Figs.1-2 & 7-9). The dispenser comprises: a grate (see Fig.2 and Figs.7-8 refs 40 and 46), a nozzle (Figs.7-9 ref 30), and an activation switch (Fig.9 ref 128); the grate is mounted within a collection basin (Fig.7 ref 50) and the nozzle is mounted adjacent the grate and opposite the collection chamber (Fig.7-8) and receives fluid from an outlet of the pump [0036]; the switch allows for the pump to transition from inactive to active and vice-versa [0040-0042]. Choi further discloses the presence of an internal power supply (Fig.6 ref 100 batteries) with a housing/cabinet (Fig.1 ref 12) of the system. The batteries are provided in a different region than that where fluid flows (see Figs.3 & 6 showing the batteries supplied in a chamber ref 20 and not in the drain pan ref 50). The batteries also supply power to the motor of a pump [0036, 0038]. Simon and Choi are analogous in the art of glass rinsing systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Choi to incorporate the dispenser system of Simon as well as that of Choi to thereby allow a user to quickly rinse the interior of a glass only (see Simon Fig.2). Modified Choi does not disclose the switch being integrated with the grate, however such a feature would have been obvious rearrangement of parts as one of ordinary skill in the art could have arranged the switch in any location on either the grate itself or on any part that contacts the grate in order to produce to effect of activation upon depression. A skilled artisan would not anticipate any unexpected result from the movement of a switch from on location to another so long as the operating characteristics of the switch are not changed in the Thus, one of ordinary skill in the art would have found the placement of the activation switch to be integrated with the grate and at an outlet of the pump to be a design choice possible by one of ordinary skill in the art. Further it is in the purview of one of ordinary skill in the art to utilize a known means and placement of supplying power to a pump, when the details of a power supply are not explicitly stated.
Zabala discloses a machine for glass cleaning (abstract), wherein handles and wheels (Fig.1 refs 2 & 3) are utilized in order to facilitate transport of the machine [0036]. The handles are provided on a side of a casing of the machine (see Fig.1). Zabala and Choi are analogous in the art of glass washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Choi to utilize a plurality of handles and wheels, as disclosed by Zabala in order to facilitate transport of the system (Zabala [0036]).
Gonska discloses a dishwasher with a dispenser (Fig.1), wherein the dispenser is a container (Fig.1 ref 54) that utilizes a handle (Fig.1 ref 50). Handles allow a user to remove/withdraw a reservoir/container with ease and comfort [0016]. One of ordinary skill in the art knows that a dishwasher is capable, and frequently used for, washing of glasses. Gonska and Choi are analogous in the art of glass washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the system of Choi such that the containers are removable for filling, emptying, and cleaning (Shabtai [0027]), and further modify the containers such that they are provided with a handle in order to allow a user to remove said containers with comfort (Gonska [0016]).
th from last paragraph, although the excerpt describes the sensor of a different embodiment it is understood that both level sensors are in the drain and have the same function and thus work the same way). Further, it is known to provide level sensors in each container in order to validate safe operation [0034]. The level sensor communicates with a controller in order to allow for control of the amount of fluid sent during the process [0037, 0039, & 0041]. Thus, one of ordinary skill in the art would have performed a further modification to utilize sensors in each container and in communication with the control circuit in order to validate safe operation of the system (Shabtai [0034]). Further, one of ordinary skill in the art knows that providing information of fluid levels within each container would allow a user to know when a level of fluid within a certain container is low. Such a modification would provide a plurality of level sensors electronically connected to the control circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Celli (EP3032995B1) discloses a glass washing apparatus with a basin, grate, and depressing system that operates fluid flow through to the glass being washed (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suh (KR101735449B1) discloses a glass washing apparatus with multiple containers, a basin, and a grate (see Figs.1-2b). Suh further discloses a depressing system for actuation of water flow to a glass (Fig.2c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711